          Case 1:21-cr-00049-CMH Document 43 Filed 05/21/21 Page 1 of 1 PageID# 182


Date: 05/21/2021                        Judge: Hilton                                     Reporter: J. Egal
Time: 10:02 am to 10:06 am


UNITED STATES of AMERICA

               Vs.

Matthew Erausquin                           1:21-cr-00049
Defendant’s Name                            Case Number

Amolsch/Salvato/MacMahon                    Maureen Cain
Counsel for Defendant                       Counsel for Government

Matter called for:
( ) Motions                    ( ) Setting Trial Date              ( ) Change of Plea Hrg.         ( ) Rule 35
( Arraignment                 ( ) Appeal from USMC                ( ) Sentencing                  ( ) Rule 20 & Plea
( ) Probation/Supervised Release Hrg.                              ( ) Pre-Indictment Plea         ( ) Other:

Defendant appeared:            () in person                       ( ) failed to appear
                               () with Counsel                    ( ) without counsel             ( ) through counsel

Arraignment & Plea:
() WFA ( ) FA ( ) PG              () PNG Trial by Jury:         () Demanded      ( ) Waived

Motions to be filed by September 15th with a hearing TBD by counsel .

Speedy Trial Waived.

Case continued to 11/02/2021 at 10:00 am for: () Jury Trial           (   ) Bench Trial     ( ) Sentencing


Bond Set at: $                 (       ) Unsecured          (   ) Surety                      ( ) Personal Recognizance
( ) Release Order Entered      (       ) Deft. Remanded     (   ) Deft. Released on Bond      () Deft. Continued on Bond

Defendant is: ( ) In Custody       (    ) Summons Issued        () On Bond     (   ) Warrant Issued    (     ) 1st appearance
